Citation Nr: 1416653	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-22 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from April 1977 to April 1980, from May 1981 to September 1992, and from April 2006 to August 2006. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In February 2013, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2009, the RO denied the claim, which it characterized as a claim for PTSD.  However, the U.S. Court of Appeals for Veterans Claims ("Court") has held that claims for psychiatric conditions should not be limited only to only one diagnosis, rather, they must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In this case, the medical records show that the Veteran has been diagnosed with acquired psychiatric disorders that include depressive disorder not otherwise specified (NOS), and anxiety disorder NOS.  Under these circumstances, the Board has determined that the issue of service connection for an acquired psychiatric disorder, other than PTSD, has been raised, and that the issue on appeal must be framed broadly, and recharacterized as a claim for service connection for an acquired psychiatric disorder, to include PTSD.  Clemons. 

This issue must be remanded for additional due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Specifically, the agency of original jurisdiction (AOJ) has not considered the development required for, and evidence as to, an acquired psychiatric disorder, other than PTSD.  See 38 C.F.R. § 20.903(b) (2013) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal"); see also 38 C.F.R. § 3.304(f) (2013); McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).

Furthermore, during his February 2013 hearing, for the first time, the Veteran reported a PTSD stressor in which he witnessed the crash of a C-130 aircraft in about 1985 or 1986, during service with the 82nd Airborne Division, and that he was about 100 yards away from the crash, which resulted in multiple fatalities.  See also May 2013 VA progress note (in which the Veteran reported that he had witnessed an AC-130 plane crash).  The Veteran also testified that during service in Ft. Bragg, he had been beaten by four men.  See also April 2008 VA progress note.  The Board further notes that the May 2013 VA progress note shows that the Veteran reported that he had seen dead bodies during duties as a "communicator for a tanker" during service in the Gulf War, between 1990 and 1991.  

In August 2009, the RO determined that insufficient information was not of record to warrant a request for verification of any claimed stressors.  However, this was prior to his testimony, and a completed stressor statement is not currently of record.  On remand, the Veteran should be requested to complete a VA Form 21-0781 (statement in support of claim for service connection for posttraumatic stress disorder (PTSD)), or other appropriate form, and requested to provide specific details of the alleged stressful events.  

With regard to the stressor related to service during the Persian Gulf War, the Veteran is shown to have had service in Southwest Asia, i.e., Saudi Arabia, between October 1990 and May 1991.  See Veteran's DA Form 20.  The Board notes that subsequent to the RO's August 2009 decision, the regulations governing PTSD were amended, effective July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010).  This amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity, a VA psychiatrist or psychologist, or a psychiatrist or a psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  Id. 

With regard to the stressor related to the crash of an AC-130, and a beating by four men at Ft. Bragg (the date was not specified), the claimed stressors do not involve combat or service in a war zone.  The evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  On remand, if otherwise appropriate, an attempt should be made to verify these claimed stressors.  

VA progress notes show that the Veteran was repeatedly diagnosed with a depressive disorder NOS, an anxiety disorder NOS, and ETOH (alcohol abuse).  A VA PTSD examination report, dated in April 2012, shows that the examiner concluded that the Veteran does not have PTSD, and that the correct Axis I diagnosis was depressive disorder, NOS.  However, a May 2013 VA progress note shows that the Axis I diagnosis was PTSD, related to "Desert Storm and C-130 aircraft crash in 1985."  

The statutory duty to assist a claimant includes providing examinations when warranted, with the conduct of a thorough and contemporaneous medical examination, including a medical opinion, which takes into account the records of prior medical treatment, so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Under the circumstances, the Board has determined that another psychiatric examination is warranted.  

There is also evidence of record which indicates that the Veteran was in receipt of disability benefits from the Social Security Administration (SSA). See e.g., April 2012 VCA examination report.  On remand, an attempt should be made to obtain the Veteran's SSA's records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice with regard to the issue on appeal, now characterized as "entitlement to service connection for an acquired psychiatric disorder, to include PTSD"; notify the Veteran of the recent changes to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010). 

2.  Send the Veteran a VA Form 21-0781 (statement in support of claim for service connection for posttraumatic stress disorder (PTSD)), or other appropriate form, and request that he provide specific details of the alleged stressful event(s). 

3.  Obtain the SSA's decision pertaining to the Veteran's claim for disability benefits, and its supporting medical records.

4.  If it is determined that sufficient details have been provided so as to warrant an attempt to verify a claimed stressor, attempt to verify the in-service stressor(s).  Specifically, prepare a letter asking the U.S. Army and Joint Services Records Research Center (JSRRC) to provide any available information which might corroborate the Veteran's claimed stressor(s).  Provide the JSRRC with a description of the Veteran's claimed stressor, and with copies of the Veteran's personnel records showing service dates, duties, and units of assignment. 

5.  If it is determined that sufficient details have not been provided to warrant an attempt to verify any of the claimed stressors, make a formal finding to the effect that an effort at documentation is not warranted due to a lack of sufficient information.

6.  After the above-noted development has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination.  The Veteran's claims files should be provided to the examiner in connection with the examination, and the examiner should state that the C-file has been reviewed.  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished.  

a)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that any diagnosed acquired psychiatric disorder, other than PTSD, had its onset during active service, or is related to an in-service disease or injury. 

b)  The examiner should be requested to determine whether the Veteran has PTSD under the criteria as set forth in DSM-IV, and, if so, whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that PTSD had its onset during active service, or is related to an in-service disease or injury.  If PTSD is diagnosed, the examiner must state the stressor(s) that are relied upon to support the diagnosis. 

c) A rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

d) The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

7.  After conducting any other development deemed appropriate, readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC), afforded an opportunity to respond, and the record should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



